Title: To George Washington from Nathanael Greene, 6 May 1784
From: Greene, Nathanael
To: Washington, George



Dear Sir
Newport [R.I.] May 6th 1784

Since I wrote you by Col. Henley I took a ride to Boston to try my strength and see how traveling would affect me. It increased my complaint but not so much as to discourage my attempting to be at the Cincinnati had not my complaint increased since my return. The Doctor thinks my life would be endangered by attempting to cross the Water and my pain in my stomach increased by riding by land. In this situation prudence forbids my coming; but that the Society may not be unrepresented Col. Ward has agreed to go altho not in the original appointment. He is sensible and prudent and deserves every degree of confidence you may think proper to repose in him. He is a young Gentleman of a liberal education and great observation.
The clamour against the order rather increases in Massachusets and Connecticut States. In this little is said about it but in one County. Many sensible people are anxious for the continuance of the order—Many more wish the Heraditary part loped off as the most exceptionable part of the whole institution, others again are offended at the Heradatory part on account of the French Office[r]s. It is thought it may lead to an improper influence in our National affairs. But what ever objections are raised against the order it is evidently paving the way for the commutation. People begin to say they should have no objection to paying the commutation but for the dangerous combination of the Cincinnati[.] Drop the Cincinnati and the

old question will revive; but continue the order and I am confident the commutation will go down. It is the wish of many that the order should be altered and admit no honorary members and terminate with the present Generation. But I fear any alteration in the present state of things would go far to defeat its influence upon the federal connection and the business of the commutation. It is worthy some consideration to attempt giving reasonable satisfaction to the apprehensions of the people; but I am at a loss to determin what will affect it. I hope the Meeting will not rise hastily and the Moment my health will permit I shall leave this for Philadelphia. My breast will not permit me to write more and I have written in much pain already. I am dear Sir with esteem & affection Your Most Obed., humble Ser.

N. Greene

